Citation Nr: 0101259	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-20 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 9, 1998, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  An unappealed September 1995 RO decision denied a total 
rating based on individual unemployability due to service-
connected disabilities.

2.  The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities on July 9, 1998; a January 1999 RO decision 
granted a total rating based on individual unemployability 
due to service-connected disabilities, effective July 9, 
1998.

3.  It is not factually demonstrated that the increase in the 
veteran's service-connected disabilities, causing him to be 
unemployable, occurred within one year prior to July 9, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to July 9, 1998, for 
a total rating based on individual unemployability due to 
service-connected disabilities have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 3.400(o)(1)(2), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the veteran and  his 
representative were provided a statement of the case in 
September 1999.  The statement of the case notified the 
veteran and his representative of what information would be 
necessary to substantiate a claim for an earlier effective 
date for a total rating based on individual unemployability 
due to service-connected disabilities.  The only response 
received reflects the veteran's belief that he is entitled to 
a total rating based on individual unemployability due to 
service-connected disabilities since his active service.  
There is no indication that any documents of record or that 
other records exist that would represent any unadjudicated 
claims.  Therefore, the Board concludes that the VA has 
complied with the Veterans Claims Assistance Act of 2000. 

Once a formal claim for compensation has been allowed 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or a layman will be 
accepted as a claim.  

The record reflects that the veteran has previously submitted 
formal claims for a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
most recent of these claims was adjudicated in a September 
1995 RO decision that denied a total rating based upon 
individual unemployability due to service-connected 
disabilities.  The veteran was notified of that action, and 
his appellate rights, by official letter dated in October 
1995.  He did not initiate an appeal from that decision and 
it became final.  

On July 9, 1998, the veteran submitted a formal application 
for a total rating based upon individual unemployability due 
to service-connected disabilities.  There is no evidence of 
record indicating that there remains pending any 
unadjudicated claims, nor is there any indication that the 
veteran was admitted to a VA or uniformed services hospital 
following the September 1995 RO denial and the first 
indication that he was afforded VA examinations following the 
September 1995 denial are the reports of August and September 
1998 VA examinations that were conducted following his July 
1998 claim.

On the basis of the above analysis, the record does not 
contain any formal or informal claims dated prior to the 
September 1995 RO decision that remained pending after that 
decision and the record does reflect that each claim filed 
prior to the September 1995 RO decision was adjudicated.  
Therefore, a preponderance of the evidence is against the 
assignment of an effective date prior to July 9, 1998, for a 
total rating based on individual unemployability due to 
service-connected disabilities on the basis of a pending 
claim that was filed prior to the September 1995 RO decision.

The first communication received subsequent to the October 
1995 notification of the September 1995 RO decision, that 
indicates a desire to claim a total disability rating based 
on individual unemployability due to service-connected 
disabilities, is the veteran's formal claim submitted on July 
9, 1998.  Since this is the first claim received from the 
veteran following the September 1995 RO decision, and there 
is no evidence that the veteran received VA or uniformed 
services hospitalization or inpatient or outpatient 
examination during the period from September 1995 until July 
9, 1998, or otherwise any evidence that would indicate that 
an informal or formal claim was filed during this period, a 
preponderance of the evidence is against a finding that the 
veteran is entitled to the assignment of an earlier effective 
date for a total rating based on individual unemployability 
due to service-connected disabilities on the basis of any 
claim filed prior to July 9, 1998.  

With respect to VA treatment records, dated subsequent to 
September 1995 and prior to July 1998, they do not reflect 
that they pertain to the admission of the veteran to a VA 
hospital or that they represent an outpatient or hospital 
examination.  Further, they do not indicate any intent to 
apply for a total disability rating based on individual 
unemployability due to service-connected disabilities.  
Therefore, they do not constitute informal claims.  38 C.F.R. 
§§ 3.155(a), 3.157(b)(1).  

Further, there was no additional evidence received within the 
appeal period following the October 1995 RO notification of 
the September 1995 RO decision.  38 C.F.R. § 3.400(q)(1).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.440(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities was 
received on July 9, 1998, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, July 9, 1998, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a total 
rating based upon individual unemployability due to service-
connected disabilities from July 9, 1998.  

Therefore, the focus of the Board's review at this time is 
whether it is factually ascertainable that the veteran 
experienced an increase in his service-connected disability 
during the year prior to July 9, 1998.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also, Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), holding that, 
"38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  

Accordingly, in order to be assigned an effective date prior 
to July 9, 1998, for a total rating based on individual 
unemployability due to service-connected disabilities, it 
must be factually ascertainable that the veteran's service-
connected disabilities underwent an increase during the year 
prior to July 9, 1998.  In determining whether or not an 
increase was factually ascertainable during the year prior to 
July 9, 1998, the Board will review the entirety of the 
evidence of record.  See Hazan V. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).   

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.   
If there is only one such disability, such disability shall 
be ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 50 percent disabling from July 9, 
1998, and 30 percent disabling from February 23, 1993, and 
for migranoid cephalalgia, evaluated as 50 percent disabling 
from January 1972.  Since the veteran's service-connected 
disabilities were ratable as 50 and 30 percent disabling 
prior to July 9, 1998, he had one disability ratable as 
40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent.  Therefore, he met 
the criteria for a total rating based on individual 
unemployability due to service-connected disabilities prior 
to July 9, 1998.  

As noted earlier, the veteran asserts that his 
unemployability has existed since his discharge from active 
service.  He has submitted a statement from the Social 
Security Administration regarding his lifetime earnings.  
This statement reflects that the veteran has received 
variable income throughout his working career.  An August 
1998 statement from the veteran's most recent employer 
reflects that the veteran's beginning employment was in 
October 1996 and ending employment was in June 1998.  It 
indicates that the veteran did not lose any time during the 
12 months preceding his last date of employment due to 
disability.  It indicates that he worked 40 hours per week 
and 8 hours daily.  It further indicates that his last 
payment was in January 1998 and that his appointment ended 
because of an extended worker's compensation claim.  A 
September 1998 report of contact reflects that the veteran 
was asked if he was injured on the job.  He reported that he 
did suffer a back injury and had received worker's 
compensation. 

The reports of August and September 1998 VA examinations 
reflect that, in August, the veteran reported that he had 
been unemployed for approximately one year and that, in 
September, he reported that he had last worked in January 
1998.  He indicated that his employment terminated because of 
lost interest, headaches, and a job-related injury.  

A review of VA treatment records, dated during the year prior 
to July 1998, does not indicate that the veteran was seen 
specifically for his service-connected disabilities.  A 
December 1997 record indicates that he reported that his 
migraine headaches had been occurring with approximately the 
same frequency. 

The medical evidence of record reflects that the veteran has 
been seen intermittently for his service-connected headaches 
and post-traumatic stress disorder, but there is no competent 
medical evidence of record indicating that his service-
connected disabilities increased in severity in the year 
prior to July 9, 1998.  There is competent medical evidence 
reflecting that the veteran reported that his headache 
frequency remained about the same in December 1997 and 
evidence indicating that the veteran's work stoppage in 
January 1998 was related to a work-related injury with the 
veteran's subsequent receipt of workman's compensation.  

In the absence of any competent medical evidence indicating 
that the veteran's service-connected disabilities increased 
in severity during the year prior to July 9, 1998, and the 
absence of any such assertion on the part of the veteran that 
there was an increase during this period, and the veteran's 
assertion that his service-connected disabilities have 
rendered him unemployable since his active service, as well 
as competent medical evidence indicating that his headaches 
continued in approximately the same frequency and no 
competent medical evidence indicating an increase in the 
severity of the veteran's post-traumatic stress disorder 
during the year prior to July 9, 1998, a preponderance of the 
evidence is against a finding that it is factually 
ascertainable that the veteran's service-connected 
disabilities increased in severity during the year prior to 
July 9, 1998.  Therefore, since an increase in his service-
connected disabilities did not occur within the year prior to 
July 9, 1998, the general rule of 38 C.F.R. § 3.400(o)(1) is 
for application and an effective date prior to July 9, 1998, 
is not warranted.  Harper at 126-27.  


ORDER

An effective date earlier than July 9, 1998, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

